Citation Nr: 1758297	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left hip disability.  

(The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee, right hip and lumbar spine disorders are addressed in a separate decision.)


REMAND

The Veteran had active duty service from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

During the Veteran's January 2017 hearing, the Veteran indicated that there were outstanding private treatment records from Dr. S.R.W. respecting his left hip; he further indicated that he sought treatment for his left hip with VA every six months.  The Veteran also indicated during his hearing that he was submitting treatment records, although it appears he only submitted x-ray images of his bilateral hips for comparison, rather than any of his recent VA or private treatment records.  

Thus, the Board finds that a remand is necessary in order to obtain any outstanding private and VA treatment records.  

Moreover, the Veteran last underwent a VA examination of his left hip was in June 2015.  The examiner indicated in that examination report that the Veteran was not compliant with the examination and he claimed to have no range of motion whatsoever.  The examiner further indicated that the examination findings were inconsistent with the Veteran's observed non-examination activity, and the examiner specifically indicated that the examination should not be used for rating purposes.  

Additionally, during his hearing, the Veteran testified as to several functional limitations, particularly with dressing and performance of activities of daily living.  He specifically stated that his left hip disability was getting worse.  

Consequently, the Board finds that a new VA examination is warranted on remand, so as to ascertain the current severity of the Veteran's left hip disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Bay Pines VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left hip disability, which is not already of record, to include any ongoing treatment with Dr. S.R.W.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for a VA examination so as to determine the current severity of his left hip disability.  

Full range of both active and passive range of motion testing must be performed where possible.  (This means that at least two sets of range of motion findings should be clearly noted in the examination report.)  The left hip should be tested for pain in both active and passive motion, and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is reminded that the degree at which pain begins should be noted on examination for both active and passive ranges of motion.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent To:	Disabled American Veterans

